Citation Nr: 0820509	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently assigned ratings of 10 percent for 
lumbosacral strain, and 10 percent each for radiculopathy in 
the left and right lower extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In an April 2005 rating decision, the RO 
increased the disability rating for lumbosacral strain from 0 
percent to 10 percent.  In a July 2007 rating decision, the 
RO granted separate service connection for sciatic 
radiculopathy in the left and right lower extremities, and 
assigned a separate 10 percent rating for the radiculopathy 
in each lower extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand this case for actions warranted by the 
assembled evidence.  The RO has evaluated the veteran's low 
back disability as lumbosacral strain.  The veteran has 
reported symptoms of low back pain and pain radiating into 
the lower extremities.  In a May 2006 VA medical examination, 
the examining physician provided a diagnosis of degenerative 
disc disease of the lumbosacral spine, with radiculopathy.  
In a July 2007 rating decision, the RO added separate service 
connection and compensable ratings for sciatic radiculopathy 
in the left and right lower extremities, but did not re-
evaluate the lumbosacral strain.  In light of the diagnosis 
of disc disease, the Board will remand the case for the RO to 
reconsider the rating for the low back with consideration of 
the rating criteria for intervertebral disc syndrome.

The rating criteria for intervertebral disc syndrome include 
consideration of the duration of incapacitating episodes over 
a twelve month period.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  In addition, VA regulations provide for 
consideration of an extraschedular rating in cases in which 
the rating schedule may be inadequate due to such factors as 
marked interference with employment.  38 C.F.R. § 3.321(b)(1) 
(2007).  

VA examination reports reflect the veteran's account of 
incapacitating episodes of low back and lower extremity 
symptoms.  The veteran also has reported missing considerable 
time from work because of her low back disability.  She 
states that the time missed from work was ordered by a 
doctor, and that she changed jobs as a result of her low back 
disability.  The claims file contains some records of 
treatment of the veteran, but not records that reflect a 
doctor's orders of bedrest or time away from work because of 
the back disorder.  

The RO has not addressed the issue of extraschedular 
consideration for the service-connected issue on appeal.  The 
Board is precluded from assigning an extra- schedular rating 
in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Thus, a remand for extraschedular consideration is 
appropriate.  On remand, the veteran should be asked to 
identify physicians and facilities that have treated her low 
back disorder, and the RO should obtain records from the 
sources she identifies.

The RO provided notice in connection with the claim for 
increase in December 2004; however, the notice did not 
discuss the specific criteria for an increased rating, thus, 
the duty to notify has not been satisfied with respect to 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Corrected notice should be 
provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with specific 
written notice of the rating criteria 
necessary for the claims for increased 
rating for the low back disability and 
the radiculopathy in the left and right 
lower extremities in accordance with the 
holding in Vazquez-Flores.

2.  The veteran should be asked to 
identify the physicians or facilities 
that have treated her low back disability 
since 2000, with particular attention to 
any that ordered bedrest or time away 
from work because of the back disorder.  
The RO should obtain records of the 
medical treatment for the low back 
disorder since 2000 from the sources that 
the veteran identifies.

3.  After affording the veteran a 
reasonable time to respond, readjudicate 
the issue of the ratings for low back 
disability, taking into consideration the 
criteria for intervertebral disc syndrome 
and considering whether the claim should 
be referred to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted. 

4.  Thereafter, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



